To compel entry of judgment for relators, as principal defendants, upon certiorari to a Justice Court in the garnishment proceedings, where the garnishee defendants had appealed.
Denied July 2, 1895, with costs.
One Shrikel sued relators in Justice Court and obtained judgment. Plaintiff then garnished the First National Bank and obtained judgment against the bank. The bank appealed to the circuit, under Act No. 1Y3, Laws of 1891. Relators sued out a writ of certiorari to review the same proceedings. The Circuit Court rendered a judgment in favor of the garnishee defendant in the appeal case, upon errors specially alleged, and, although the- affidavit for the writ of certiorari contained the same and other allegations of error, the Circuit Court refused to enter judgment in the cexliorari proceedings. Relators insist that they have a right to a formal judgment and to costs.